Citation Nr: 0115629	
Decision Date: 06/06/01    Archive Date: 06/13/01

DOCKET NO.  96-48 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia



THE ISSUE

Entitlement to a compensable rating for bilateral hearing 
loss. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. Fetty, Counsel




INTRODUCTION

The veteran had active service from June 1960 to September 
1966.

This appeal arose from a March 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia, that inter alia denied an 
increased rating for suppurative otitis media and denied a 
compensable rating for bilateral hearing loss.  

In October 1996, the veteran perfected an appeal to the Board 
of Veterans' Appeals (Board) for an increased rating for 
suppurative otitis media only.  In a July 1997 rating 
decision, the RO again denied a compensable evaluation for 
bilateral hearing loss.  In March 1999, the veteran notified 
the Board of his intent to withdraw the appeal for an 
increased rating for suppurative otitis media.  In a 
September 1999 decision, the Board dismissed that appeal but 
noted that in September 1997 the RO had received a VA Form 
646 containing a timely notice of disagreement (NOD) to the 
July 1997 rating decision that denied a compensable rating 
for bilateral hearing loss.  Because the RO had not issued an 
SOC in response to the veteran's NOD, the Board then remanded 
the issue of a compensable rating for bilateral hearing loss 
for issuance of an SOC.  In September 1999, the RO issued an 
SOC and the veteran perfected an appeal for a compensable 
rating for bilateral hearing loss.  

The veteran had requested a hearing before a Member of the 
Board; although the veteran reported for the hearing, at that 
time he withdrew his hearing request.


FINDINGS OF FACT

1.  All evidence necessary for disposition of the claim has 
been obtained.

2.  Neither the former criteria for evaluating hearing loss, 
in effect when the veteran filed his claim for an increased 
rating, nor the revised criteria, which became effective June 
10, 1999, are more favorable to the veteran's claim.

3.  VA audiometric test results obtained in December 1995 
show that the veteran had level III hearing in his right ear 
and level II hearing in his left ear.

4.  VA audiometric test results obtained in May 1997 show 
that the veteran had level I hearing in his right ear and 
level III hearing in his left ear.

5.  VA audiometric test results obtained in October 1998 show 
that the veteran had level I hearing in his right ear and 
level I hearing in his left ear.

6.  VA audiometric test results obtained in February 2000 
show that the veteran had level I hearing in his right ear 
and level I hearing in his left ear.


CONCLUSION OF LAW

The criteria for a compensable evaluation for bilateral 
hearing loss disability are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991), § 5107 (as amended by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096 (2000) (to be codified as amended at 38 U.S.C. 
§ 5107); 38 C.F.R. §§ 3.321(b), 4.1, 4.3, 4.7, 4.10 4.85, 
Tables VI, VIa, VII, Diagnostic Code 6100, § 4.86 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a January 1984 rating decision, the RO established service 
connection for bilateral hearing loss secondary to service-
connected otitis media.  The current noncompensable 
evaluation was assigned, effective October 28, 1983.  

In November 1995, the veteran requested an increased rating.  
Upon VA authorized audiological evaluation in December 1995, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N.A.
35
40
40
45
LEFT
N.A.
35
35
35
35

Average pure tone thresholds were 40, right ear, and 35, left 
ear.  Speech audiometry revealed speech recognition ability 
of 80 percent in the right ear and 88 percent in the left 
ear.

As noted in the introduction, in a March 1996 rating 
decision, the RO continued a noncompensable evaluation for 
bilateral hearing loss. 

In June 1996, S. Kenneth Wolfe, MD, supplied private 
treatment reports dated from 1993 to 1996.  According to 
these reports, in August 1993 there had been recurring right 
ear drainage and infection since 1963 and the veteran's 
hearing was slowly getting worse.  Right tympanoplasty and 
mastoidectomy were recommended.  In April 1996, the veteran 
reported worsening hearing.  In May 1996, the veteran 
underwent revision tympanoplasty and mastoidectomy.  In June 
1996, the veteran reported that post surgery his ears rang 
worse and his balance was off.  Dr. Wolfe noted that the 
right ear was "a complete mess" with incredible thickening 
of the tympanic membrane remnant and scar tissue around the 
ossicular chain.  The veteran continued using Cortisporin 
drops.  According to a June 1996 letter, Dr. Wolfe explained 
that the veteran had undergone ear surgery during active 
service in 1961, which left a lot of scar tissue and chronic 
infection.

In April 1997, the veteran requested an increased rating for 
hearing loss.  Upon VA authorized audiological evaluation in 
May 1997, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N.A
45
55
50
50
LEFT
N.A
55
65
70
90

Right ear average pure tone threshold was 50 and in the left 
ear it was 70.  Speech audiometry revealed speech recognition 
ability of 92 percent in the right ear and 88 percent in the 
left ear.  

As noted in the introduction, in a July 1997 rating decision, 
the RO continued a noncompensable rating.  

In February 1998, Dr. Wolfe performed left ear tympanoplasty 
and mastoidectomy.  

In May 1998, the veteran again requested re-evaluation of 
bilateral hearing loss.  At that time, he submitted clinical 
reports from Dr. Wolfe dated in 1997 and 1998 that reflect 
ongoing care for otitis media and improved conditions in each 
ear, postoperatively.  

In August 1998, the veteran submitted additional private 
clinical reports from Dr. Wolfe.  Among those is a June 1998 
hearing threshold chart reflecting bilateral hearing 
evaluation and speech discrimination scores of 100 percent, 
bilaterally; however, because revealed pure tone threshold 
levels were not included, this evidence is not competent for 
rating purposes.

Upon VA authorized audiological evaluation in October 1998, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N.A.
50
45
40
45
LEFT
N.A.
35
40
35
45

Average pure tone thresholds were 45, right ear, and 39, left 
ear.  Speech audiometry revealed speech recognition ability 
of 96 percent, bilaterally.  The examiner reported moderate 
to profound mixed hearing loss, AD (right ear), and mild, 
precipitously sloping to profound sensorineural hearing loss, 
AS (left ear).  The examiner noted that there had been no 
change in right hearing sensitivity since the May 1997 
audiometry and a 25 to 45 dB improvement in air conduction 
thresholds in left hearing.  Binaural hearing amplification 
was recommended.  The VA audiologist opined that in-service 
noise exposure likely contributed to the current hearing 
loss.

In a March 1999 rating decision, the RO continued a 
noncompensable rating for bilateral hearing loss.

In September 1999, the Board remanded the issue to the RO for 
additional development.  

The veteran reported in his substantive appeal that he had 
greater hearing loss than reflected by the noncompensable 
rating assigned.  He reported that additional hospital 
records were available from Huntington VA Medical Center.

The RO subsequently obtained Huntington VA Medical Center 
records that reflect treatment for other medical conditions 
that indicate that new hearing aids were issued in January 
1999. 

Upon VA authorized audiological evaluation in February 2000, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N.A.
50
45
50
50
LEFT
N.A.
40
45
35
50

Average pure tone thresholds were 49, right ear, and 43, left 
ear.  Speech audiometry revealed speech recognition ability 
of 92 percent in the right ear and 96 percent in the left 
ear.  The examiner reported no significant change in hearing 
sensitivity since the October 1998 evaluation.  The examiner 
noted that hearing thresholds could fluctuate depending on 
the functioning of the middle ear during testing situations.  

According to a March 2000 VA ear disease examination report, 
there had been no significant change in hearing since the May 
1997 audiogram.  

In April 2000, the RO issued a supplemental statement of the 
case.  

II.  Legal Analysis

The RO has met its duty to assist the veteran in the 
development of the claim under the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  By 
virtue of the Statement of the Case and the Supplemental 
Statement of the Case issued during the pendency of the 
appeal, the veteran and his representative were given notice 
of the information, medical evidence, or lay evidence 
necessary to substantiate the claim.  The RO made reasonable 
efforts to obtain relevant records adequately identified by 
the veteran, in fact, it appears that all evidence relative 
to the claim has been obtained and associated with the claims 
folder.  VA examinations were conducted and the reports have 
been associated with the claims folder.  

Disability evaluations are determined by comparing present 
symptomatology with the criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment 
in earning capacity.  See 38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (2000).  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3.  The veteran's entire history is reviewed when making 
disability evaluations.  38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  The regulations do not 
give past medical reports precedence over current findings.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the assignment of a disability rating 
for hearing loss is derived by a mechanical application of 
the rating schedule to the specific numeric designations 
assigned after audiology testing is completed.  See 
Lendenmann v. Principi, 3 Vet. App. 345 (1992).

The Board observes that, effective June 10, 1999, VA revised 
the criteria for evaluating hearing loss disability.  Where 
the law or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
veteran applies, absent congressional or Secretarial intent 
to the contrary.  See Dudnick v. Brown, 10 Vet. App. 79 
(1997); Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  
In this regard, the General Counsel of VA has held that where 
a law or regulation changes during the pendency of a claim 
for an increased rating, the Board should first determine 
whether the revised version is more favorable to the veteran.  
In so doing, it may be necessary to apply both the old and 
new versions of the regulation.  If the revised version of 
the regulation is more favorable, the retroactive reach of 
that regulation under 38 U.S.C.A. 5110(g) (West 1991) can be 
no earlier than the effective date of that change.  VA must 
apply only the earlier version of the regulation for the 
period prior to the effective date of the change.  VAOPGCPREC 
3-2000 (2000).  

The changes to the rating schedule that became effective in 
June 1999 are not so significant as to alter the outcome of 
this case.  Although the later version of the rating schedule 
cannot be applied earlier than June 9, 1999, even the 
greatest hearing disability shown in May 1997 yields a 
noncompensable rating under either version of the rating 
schedule.  Therefore, as explained below, the Board 
determines that neither version of the rating schedule is 
more advantageous to the veteran.

Evaluations of unilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests, together with the average 
hearing threshold levels as measured by pure tone audiometric 
tests in the frequencies 1,000, 2,000, 3,000 and 4,000 cycles 
per second.  To evaluate the degree of disability from 
defective hearing, the revised rating schedule establishes 
11 auditory acuity levels from level I, for essential normal 
acuity, through level XI, for profound deafness.  38 C.F.R. 
§ 4.85, Diagnostic Code 6100 (2000).

The Board has considered the VA audiometry reports dated in 
December 1995, May 1997, October 1998 and February 2000.  
Further, as noted above, the June 1998 private examination 
report does not provide an average pure threshold for either 
ear; therefore its sole finding of 100 percent speech 
discrimination ability will not be considered by the Board.  
The Board notes that the veteran is not prejudiced as the 
speech recognition scores reflect better hearing than do the 
VA audiometry reports.  

The December 1995 and May 1997 VA audiometry evaluations 
reflect somewhat worse hearing than do the subsequent 
reports.  The December 1995 audiometric evaluation shows that 
the veteran had average pure tone thresholds were 40 for his 
right ear and 35 for left ear.  Speech audiometry revealed 
speech recognition ability of 80 percent in the right ear and 
88 percent in the left ear.  The mechanical application of 
the Rating Schedule yields a finding of level III hearing in 
his right ear and level II hearing in his left ear, which 
warrants a noncompensable evaluation.  In addition, the May 
1997 audiometric results indicate that the veteran's right 
ear average pure tone threshold was 50 decibels, with a 92 
percent speech recognition ability, which corresponds to a 
numeric designation of acuity level I.  The left ear pure 
tone threshold average was 70 decibels, with an 88 percent 
speech recognition ability that corresponds to acuity level 
III, which likewise warrants a noncompensable rating.  See 
38 C.F.R. § 4.85, Table VI (2000).  

Under 38 C.F.R. § 4.86(a) (effective June 9, 1999), where the 
pure tone threshold in each of the four specified frequencies 
(1000, 2000, 3000, and 4,000 Hertz) is 55 dB or greater, the 
results obtained from Table VI will be compared to the 
results obtained from Table VIa, and the higher of the two 
will be applied.  However, in this case, there is only one VA 
audiometry report dated since June 9, 1999, and it does not 
show 55 dB or greater pure tone thresholds in each of the 
four specified frequencies.  Neither does the February 2000 
VA audiometry report appear to meet the criteria of 38 C.F.R. 
§ 4.86(b) (30 dB or less at 1000 Hertz and 70 dB or more at 
2000 Hertz).  Therefore, § 4.86 does not apply to this case.  

In sum, the mechanical application of the rating schedule to 
the audiological findings obtained on the December 1995, May 
1997, October 1998 and February 2000 audiometic evaluations 
warrants a noncompensable rating.  See 38 C.F.R. § 4.85, 
Table VII, Diagnostic Code 6100 (2000).  Thus, the RO arrived 
at the correct disability rating in this case.  The Board 
must therefore find that the preponderance of the evidence is 
against the claim and the benefit of the doubt doctrine is 
not for application.  See 38 U.S.C.A. § 5107(b) (West 1991); 
§ 5107(b) (as amended by the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 
(2000) (to be codified as amended at 38 U.S.C. § 5107); 
Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1991).   

38 C.F.R. § 3.321(b) (2000) provides that where the 
disability picture is so exceptional or unusual that the 
normal provisions of the rating schedule would not adequately 
compensate the veteran for his service-connected disability, 
an extra-schedular evaluation will be assigned.  Where the 
veteran has alleged or asserted that the schedular rating is 
inadequate or where the evidence shows exceptional or unusual 
circumstances, the Board must specifically adjudicate the 
issue of whether an extraschedular rating is appropriate, and 
if there is enough such evidence, the Board must direct that 
the matter be referred to the VA Central Office for 
consideration.  If the matter is not referred, the Board must 
provide adequate reasons and bases for its decision to not so 
refer it.  Colayong v. West 12 Vet. App.  524, 536 (1999); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  In this 
case, the disability has not been shown to cause such 
difficulties as marked interference with employment or to 
warrant frequent periods of hospitalization or to otherwise 
render impractical the application of the regular schedular 
standards.  In the absence of evidence of such factors, the 
Board is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1). See 
Bagwell v. Brown, 9 Vet. App. 157, 158-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash, 8 Vet. App. at 
227.  See also VAOPGCPREC. 6-96. 


ORDER

A compensable evaluation for bilateral hearing loss 
disability is denied.



		
	STEVEN D. REISS
	Acting Member, Board of Veterans' Appeals

 

